F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           SEP 22 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JEANE MARIE WELCH,

                Plaintiff-Appellant,

    v.                                                   No. 97-6322
                                                    (D.C. No. 96-CV-1509)
    CREDIT ADJUSTMENT COMPANY                            (W.D. Okla.)
    INC., an Oklahoma Corporation;
    LISA GIFFORD; MORGAN &
    ASSOCIATES, P.C.,

                Defendants-Appellees.




                             ORDER AND JUDGMENT          *




Before TACHA and McKAY , Circuit Judges, and         BROWN , ** Senior District
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Wesley E. Brown, Senior District Judge, United States District
Court for the District of Kansas, sitting by designation.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

         Plaintiff appeals the district court’s grant of summary judgment in favor of

defendants on her several claims of violation of the Fair Debt Collection Practices

Act (FDCPA) and related state law claims. We review the district court’s grant of

summary judgment de novo,       see Kaul v. Stephen , 83 F.3d 1208, 1212 (10th Cir.

1996), and we affirm.

         Plaintiff raised numerous issues in her complaint before the district court,

all of which the district court properly disposed. On appeal to this court, plaintiff

argues only two issues and abandons all the others brought before the district

court. See State Farm Fire & Cas. Co. v. Mhoon      , 31 F.3d 979, 984 n.7 (10th Cir.

1994) (holding issue not raised in opening brief on appeal is waived).

         First, plaintiff argues that defendants violated the FDCPA because the

Oklahoma state court default judgment in the collection action against her was

void. Citing Okla. Stat. tit. 12, § 139 (Supp. 1998), plaintiff maintains that venue

was improper because Oklahoma law requires that the action involving an

assigned claim be brought in the county of plaintiff’s residence. We will not

address this argument on appeal because plaintiff did not first present it to the

district court.   See Walker v. Mathers (In re Walker)   , 959 F.2d 894, 896 (10th Cir.

1992).


                                            -2-
      Plaintiff did present a venue argument to the district court, but her venue

argument on appeal presents an entirely different legal theory. In her complaint

and in her summary judgment pleadings before the district court, plaintiff argued

that defendants were in violation of 15 U.S.C. § 1692i. That section of the

FDCPA requires debt collectors to bring legal actions on a debt in the judicial

district where the contract at issue was signed or where the defendant resides.

Defendants brought the action in Oklahoma County, the location of the hospital

at which plaintiff received the services that were the subject of the debt. In

response to defendants’ motion for summary judgment on this point, plaintiff

argued that, because there was no signed contract, the proper venue under

§ 1692i was her county of residence. Although this claim was based on venue,

it is not the same argument she presents on appeal regarding venue, which is

based on Oklahoma law and has nothing to do with whether or where a contract

was signed. As a result, the district court did not address the specific argument

plaintiff presents in this appeal. “[T]o preserve the integrity of the appellate

structure, we should not be considered ‘a second-shot’ forum . . . where

secondary, back-up theories may be mounted for the first time.”

Tele-Communications, Inc. v. Commissioner       , 104 F.3d 1229, 1233 (10th Cir.

1997). Thus, we do not consider this argument.




                                          -3-
      Second, plaintiff argues that defendants’ attempt to pursue collection of the

debt through the courts was an abuse of process because the state court judgment

was void. To the extent that plaintiff ties her abuse of process claim to her new

theory of a void state court judgment based on improper venue, this argument

was presented for the first time on appeal and we do not consider the argument.

See In re Walker , 959 F.2d at 896. To the extent she appeals the district court’s

grant of summary judgment on the abuse of process claim she argued before the

district court, we affirm. Plaintiff has made no showing that defendants’ use of

the court process was improper and was for an improper or ulterior purpose.

See Greenberg v. Wolfberg , 890 P.2d 895, 905 (Okla. 1994) (listing elements of

abuse of process claim).

      The judgment of the United States District Court for the Western District

of Oklahoma is AFFIRMED. The motion for fees and costs is DENIED.



                                                    Entered for the Court



                                                    Wesley E. Brown
                                                    Senior District Judge




                                         -4-